TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00071-CR







Danielle Sunny Pollard, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT OF COKE COUNTY


NO. 3198, HONORABLE JACKIE WALKER, JUDGE PRESIDING







PER CURIAM


	On appeal de novo from justice of the peace court, a county court jury found
appellant guilty of making an unsafe turn and assessed a $100 fine.  We will dismiss the appeal.

	Sentence was imposed on October 13, 1995.  A motion for new trial was timely
filed.  Notice of appeal was untimely filed on January 16, 1996, ninety-five days after sentencing. 
Tex. R. App. P. 41(b)(1).  No extension of time for filing was requested.  Tex. R. App. P.
41(b)(2).  The mailbox rule cannot apply because notice of appeal was sent to the county clerk by
private carrier.  Tex. R. App. P. 4(b). (1)  Without a timely filed notice of appeal, this Court is
without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State,
744 S.W.2d 96 (Tex. Crim. App. 1988).

	The appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   March 20, 1996    

Do Not Publish

1.        In any event, the carrier's receipt indicates that the document was presented for
delivery on January 12, one day late.